JONES, JUDGE:
In September, 1971, the respondent, Board of Vocational Education, Division of Vocational Rehabilitation, sent a client from the Mullens District to Cleveland Clinic, the claimant in this case, for physical restoration services because of a cardiac condition. The services were performed but the claimant erroneously billed the patient instead of the respondent. As the confusion in billing continued, the fiscal year 1971-72 ended, and when the bill in the amount of $805.88 was properly submitted to the respondent, funds which were available during said fiscal year wherein the obligation arose had expired and payment legally could not be made.
By its answer the respondent admits that the services were performed upon its request and in its behalf, that the charges are reasonable and that the claim should be paid.
It appearing that the amount of the claim is due and owing and in good conscience should be paid, an award in the amount of $805.88 is hereby made to the claimant, Cleveland Clinic.
Award of $805.88.